xt o tax_exempt_and_government_entities_division release number release date a organization o officer date date specific date num y year s f employer id tax_year ended number department of the treasury internal_revenue_service elizabeth avenue independence mo date date uil code person to contact identification_number ta taxpayer_advocate address tan taxpayer_advocate number contact telephone number form_990 a attn o tax_year ended date in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court dear this is a final adverse determination as to the exempt status of a under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons a has not been operating exclusively for exempt purposes within the meaning of sec_501 and tres reg sec_1_501_c_3_-1 it is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization it has been operating substantially for a non-exempt purpose based upon these reasons we are retroactively revoking a sec_501 tax exempt status for all years beginning on or after date contributions to your organization are no longer deductible under sec_170 ais required to file form_1120 u s_corporation income_tax return for the years ended date through y with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date that this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment by referring to the enclosed publication you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tan or writing to internal_revenue_service taxpayer advocates office ta taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions please call the contact person at the telephone number shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended y a organization b bookkeeper c company name d directors l location p president x specific description of activity y year ended aa administrative assistant ad address ba bank name cs city state pc project coordinator ra registered agent sn specific name ws web site date - specific date date specific year name other organizations dollar amounts account number issue sec_1 does the sale of items with x that have been created promoted sponsored and sold by the a organization qualify as an educational activity are the activities conducted by a exclusively educational or charitable as required for organizations exempt under internal_revenue_code sec_501 should the exempt status a be revoked if activities found not to be exclusively educational or charitable facts the organization was established by articles of incorporation filed date under the name a the articles of incorporation stated that the purpose of the organization as to receive administer and expend funds for the charitable and educational_purposes in connection with fostering public knowledge and interest in various aspects of the artistic and cultural heritage of the united_states as follows to establish and maintain for the benefit of the general_public an institution devoted to the procurement care and display of objects of significance in united_states culture to educate the general_public with respect to persons events or other matters of significance in united_states culture form 886-a rev department of the treasury - internal_revenue_service page -1- ' form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a y to publish and distribute magazines newsletter and other publications to further the purposes of the corporation to establish in the main office of the corporation or elsewhere all departments and activities necessary to carry out the purposes of the corporation to engage in any and all lawful activities incidental to the foregoing purposes except as restricted herein the street address of the initial registered office was ad the name of the initial registered agent was ra membership is limited to organization directors who have no rights or title to property the initial directors included d of cs d and d both from cs the current president and executive director p is d’s son-in-law the organization received letter dated date granting the organization exemption under sec_509 and sec_170 under the name a no additional documents affiliated with the determination process were available at the time of the examination the organization had employees four are full-time and one part-time president-executive director- p a bookkeeper- b project coordinator- pc administrative assistant ft - aa administrative assistant pt -- aa a operates an x located at their web address of ws which sales items that have x items may be numbered and carry certificates of authenticity in addition the organization sells items that cater to fundraising activities of specified organizations such as the name name and the name an on-site visit of the organizations facilities reveals the organization is currently leasing office space from d space is moderate size which is located in an l the office space has two office desk in the front area with a few of the reproduced items placed around the office as a part of the office décor a chair against a wall decorative plates on a wall items on a desk top or placed in the office window there are individual office spaces and one conference room located in the front areas of the space in back is a fairly large storage space that houses items the organization sells on-line these items are packaged on location for delivery when an order is received an account of the organizations activities are described below the board consisted of members d as chairman d as director is also the son of d p as president is also d’s son-in- law and d who is a director the majority of the board is described as persons connected in a deep relationship with the chairman d form 886-aev department of the treasury - internal_revenue_service page -2- t form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a y there was no evidence of any board meetings during the y tax_year examined or any prior or later years however the president of the organization p stated the organization held annual meetings which were usually conducted during family gatherings which may take place during the holidays ie christmas thanksgiving etc review of the organizations activities revealed the organization maintains an x the x sells objects that are x the organization states it and other organizations to authorize and market objects that have significant artistic value and authenticity there were no other activities present as currently being conducted by the organization below is a summary of findings works on behalf of museums educational institutions foundations e organization has agreements with name name and name to issue items of exclusive historical value to those organization members organizations named receive a portion of the income from the sale of items designated for their respective organization list of names are provide to a from organization other items that are not exclusive to any other organization are posted on the organizations website and or mailers are sent to collectors who may have purchased similar items from the organization in the past the organization submitted to the agent a listing of books that have been sponsored by the a in addition a list of speaking engagements conducted by the organization over the years was submitted speaking events conducted with dates are listed as radio interview and talk show national television- c-span numerous newspaper and magazine articles even though the organization is identifying these activities as educational the dates show many of the events as only one such event for the year with the exception of date as this is the year the sn bronze statute debuted in this year the speaking engagement activities increased there have been no other speaking engagements listed since other than dates and titles there was no information given as to the purpose or cause for invitation of these speaking engagements or the content review of organizations books_and_records review of the organizations books_and_records reveal the organization’s income for the year examined was comprised primarily of the net_proceeds resulting from the x for the year under review the organization’s income from x were dollar_figure of which dollar_figure was expensed for cost_of_goods_sold review of the organizations prior year returns revealed the organizations income from the same source of sales in addition the organization has been operating in the deficit for the past seven years the reason for this as identified by the agent has been due to several loans the organization has received from the chairperson of the organization d several notes payable totaling dollar_figure was entered on the general ledger for tax_year y to record an advance on the sn statues being sold on the organizations web site the notes payable are due to d who is also the chairperson of the organization in addition there are other outstanding advances from prior year which totaled dollar_figure with interest accruing pincite per year the total now stands at over dollar_figure there has been minimal attempt to repay the notes form 886-acev department of the treasury - internal_revenue_service page -3- fo tm a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a y in addition to the large amounts owed to d for notes payable the organization is currently renting space from d in which there are past rental payments due him in the amount of dollar_figure the review of disbursements from the ba account found the majority of the organizations payments were made to the c for their fees in fulfilling mail orders for the sn and sn the second largest expense of the organization is for salaries there were no expenses listed regarding educational or charitable activities law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects treas reg sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university similarly in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and form 886-arev department of the treasury - internal_revenue_service page -4- foun a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a y industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purposes that was not incidental to the educational purpose and was not entitled to be regarded as exempt sec_511 of the code subjects organizations described in sec_501 to a tax on their unrelated_business_income as defined in sec_512 sec_512 of the code provides that the term unrelated_business_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business sec_513 of the code states that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 section big_number a -1 a of the income_tax regulations the regulations defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried less those deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business to be directly connected with the conduct of unrelated_trade_or_business for purposes of sec_512 an item must have proximate and primary relationship to the carrying on of that business sec_1_512_a_-1 of the regulations provides in pertinent part that expenses attributable solely to unrelated business activities are approximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 or other relevant provisions of the code however where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel shall be allocated between the two uses on a reasonable basis sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an organization’s exempt purposes when the business activity has a substantial causal relationship to the achievement of the exempt purposes for which such organization was formed form 886-acev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a y sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of exempt purposes the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function that they purport to serve thus where income is realized by an exempt_organization from activities that are in part related to the performance of its exempt_function but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization revrul_73_104 1973_1_cb_263 indicates that if the nature of items being sold relates specifically to the educational_purposes of the museum in which they are sold sales of such items will be deemed to contribute importantly to the achievement of the museum’s exempt purposes in this revenue_ruling an art museum sold greeting cards with reproductions of objects in its collection printed on them the revenue_ruling notes that the proportions of the reproductions are determined by the form of the original work and care is taken concerning other technical aspects of the reproduction process each card is imprinted with the name of the artist the title or subject matter of the work the date or period of its creation and the museum’s name the revenue_ruling holds that the sales are related to the exempt purposes of the art museum because the sale of art reproductions stimulates and enhances public awareness interest and appreciation of art government position the code allows for a museum to be exempt as an educational_organization on the basis of its ownership maintenance and exhibition for public viewing of a collection the sale and rental of reproductions of works from the museum's own collection and reproductions of works not owned by the museum contribute importantly to the achievement of the museum's exempt educational purpose by making items relative to the museum’s purpose familiar to a broader segment of the public thereby enhancing the public's understanding and appreciation of the history of the item the same is true with respect to literature relating to the items based on information obtained during the examination it was determined that the primary activity of a was not educational or charitable as defined under the internal_revenue_code its regulations or legal precedence the primary activity was x this determination was made based on a review of all the activities that a conducted and the manner in which they were conducted these factors together demonstrate that a’s operations were not consistent with sec_501 of the code every form of advertising or marketing technique used by a exclusively promoted the availability of its reproductive items and the benefit of the items use for fundraisers a used targeted mail lists purchased from a list provider and names of prior customers as their base for sending advertisements advocating the sale or availability of products any educational information provided was truly incidental under sec_501 of the code the term educational includes the instruction of the public on subjects useful to the individual and beneficial to the community in a’s case however its form 886-acrcv department of the treasury - internal_revenue_service page -6- tos name of taxpayer fo tm a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended a y advertisements flyers and information included with the products lack information in nature of which would provide enough educational information on its subjects beyond a summary of the subjects significance in x the website appears to be very similar to that of ws and ws which are both companies that provide x ws however provides more historic details information a’s advertisements served a commercial purpose and were being used as a marketing tool to sell products in addition there were no educational outreach’s planned by the organization as part of their year to year activities the location where the organization is located is not conducive for public display or viewing of items all educational literature appears to be incidental to the selling of the items minimal educational material was available at the site sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to purposes for which exemption is granted only if the production or distribution of the goods from which the gross_income is derived contributes importantly to the accomplishment of those purposes the organization was granted exemption as an educational_organization on the basis of its charitable and educational_purposes in connection with fostering public knowledge and interest in various aspects of the artistic and cultural heritage of the united_states and based on the above finding that the organizations activities are not defined as educational accordingly it is held that the sales activities will constitute unrelated_trade_or_business under sec_513 of the code with respect to the examination of form 990-t for y the organization showed only the income from the organizations rental sale of its mailing lists taxpayer position for the y examination a believes their activities are educational in nature in that with each item it sells there is a pamphlet which describes the x in addition the organization sponsored several books that were published as well assisted other exempt_organizations in their fund raising efforts note a decided to agree to the proposed revocation and signed the form_6018 conclusion the internal_revenue_service intends to revoke its recognition of a as organization described in internal_revenue_code sec_501 effective date form 886-a rev department of the treasury - internal_revenue_service page -7- government entities division department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx a organization address num ein y tax_year ended o officer ta taxpayer_advocate tan taxpayer_advocate number a taxpayer_identification_number num form_990 990t tax_year s ended y person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeais officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ta tan if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez enclosures form_6018 publication report of examination letter catalog number 34809f
